DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR20090015273A to HYUNDAI MOTOR CO LTD. 

Claims 1, 3, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR20090015273A to HYUNDAI MOTOR CO LTD, where references below are to the English translation thereof (hereafter HYUNDAI’273). HYUNDAI’273 discloses a fuel cell system arrangement that includes a vortex tube (Fig. 3, duplicated below).

    PNG
    media_image1.png
    601
    687
    media_image1.png
    Greyscale
  
Fig. 3 of HYUNDAI'273 illustrating a fuel cell system arrangement including a vortex tube 10
	Regarding Claim 1, HYUNDAI’273 discloses a fuel cell arrangement comprising: a fuel cell (abstract, Fig. 3 fuel cell 16) which has a first inlet for a fuel (hydrogen inlet from tank 19) and a second inlet for an oxidizing agent (Fig. 3 air inlet from air tank 15 through vortex tube 10) and comprising: a vortex tube (Fig. 2-3, vortex tube 10) which has an inlet (air inlet as illustrated by inflow arrows of Fig. 2), a first outlet for heated gas (outlet 12 of vortex tube 10) and a second outlet for cooled gas (outlet 14 of vortex tube 10), the first outlet of the vortex tube being fluidically connected to the first inlet or the second inlet of the fuel cell (as illustrated by Fig. 1).  

    PNG
    media_image2.png
    244
    696
    media_image2.png
    Greyscale

HYUNDAI'273 Fig. 2 vortex tube 10, cold outlet 14, hot outlet 12
Claim 3, HYUNDAI’273 is relied upon as above and further discloses the fuel cell arrangement according to claim 1, furthermore comprising: a heat exchanger (Fig. 3, heat exchanger 18) which has a first inlet which is fluidically connected to the second outlet of the vortex tube (inlet to heat exchange coupled to cold outlet of vortex tube 10, Fig. 3), and has a second inlet for a fluid (Fig. 2, inlet to heat exchanger from cooling loop), wherein the heat exchanger is configured such that it thermally couples the gas flowing in via the first inlet with the fluid flowing in via the second inlet (as shown by Fig. 3, the cooling fluid is thermally coupled to the cold gas exiting the vortex tube).  
	Regarding Claim 4, HYUNDAI’273 is relied upon as above and further discloses the fuel cell arrangement according to claim 3, wherein the heat exchanger has a first outlet from which the gas flowing in via the first inlet and thermally coupled with the fluid exits in a heated state (Fig. 3 illustrating the cooling air exiting the outlet and discharged to the atmosphere and heated by thermal exchange with the cooling fluid) wherein the first outlet of the heat exchanger is fluidically connected to a line leading from the first outlet of the vortex tube to the fuel cell (as shown by Fig. 3, heat exchange air discharge outlet is fluidically connected to the vortex tube and accordingly is fluidically connected to the first outlet of the vortex tube supplying hot air to the fuel cell and fluidically connected to the fuel cell via this path).
	Regarding Claim 7, HYUNDAI’273 is relied upon as above and further discloses the fuel cell arrangement according to claim 3, wherein the second inlet of the heat exchanger is fluidically connected to a cooling arrangement of the fuel cell (as shown by Fig. 3 and discussed above with respect to instant Claim 3).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over HYUNDAI’273.

	Regarding Claim 9, HYUNDAI’273 is relied upon as above. HYUNDAI’273 is silent with respect to a vehicle having at least one fuel cell arrangement according to claim 1. However, HYUNDAI’273 discloses, in the background and introduction section, that the invention of HYUNDAI’273 pertains to fuel cells for use in automotive applications and for a fuel cell vehicle. Accordingly, at the time of filing it would have been obvious to one of ordinary skill in the art to have used the fuel cell arrangement of HYUNDAI’273 discussed above with respect to Claim 1 in a fuel cell vehicle. The motivation for doing so would have been to provide a fuel cell vehicle with use a fuel cell .

Claims 2, 5, 6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over HYUNDAI’273 in view of DE102018101684A1 to Martin et al. 

	Regarding Claim 2, HYUNDAI’273 is relied upon as above and further discloses the fuel cell arrangement according to claim 1, and furthermore comprising: a first tank for the fuel (Fig. 3, hydrogen tank 19); and supply for the oxidizing agent (Fig. 3, compressor 15), wherein the inlet of the vortex tube is fluidically connected to the first tank or the second tank (as shown by Fig. 3 where the inlet of the vortex tube is fluidically connected to the compressor).
	HYUNDAI’273 is silent with respect to the fuel cell arrangement comprising a second tank for the oxidizing agent, and instead supplies the oxidizing agent from a compressor.
	DE102018101684A1 to Martin et al. (hereafter, “MARTIN”) discloses a fuel cell arrangement including a fuel tank and an oxygen tank (para. 19, “ If necessary, the oxygen can also be on board the motor vehicle in an oxygen storage device 32 be stored with art known design or simply ejected into the environment”).
	Before the Application was filed, it would have been obvious to one of ordinary skill in the art to have modified HYUNDAI’273 such that the oxidizing agent, such as air, was supplied from an oxygen storage device as taught by MARTIN. The motivation for doing so would be to provide oxygen to the fuel cell system as a reactant for applications where air from the external environment cannot be used as the oxidizing agent.
Claim 5, HYUNDAI’273 and MARTIN are relied upon as above with respect to Claims 1-3. HYUNDAI’273 is silent with respect to the fuel cell arrangement according to claim 3, wherein the second inlet of the heat exchanger is fluidically connected to a first outlet of the fuel cell for surplus fuel or to a second outlet of the fuel cell for surplus oxidizing agent as required by instant Claim 5.
	MARTIN teaches that water vapor from fuel cell exhaust gases can be collected and water can be condensed on cold parts of the air intake system (para. 25-26). 
	Accordingly, one of ordinary skill in the art would have found it obvious to modify the cold section of the heat exchanger of HYUNDAI’273 to exchange heat with exhaust gases from the fuel cell of HYUNDAI’273, such that the second inlet of the heat exchanger is fluidically connected to a first outlet of the fuel cell for surplus fuel or to a second outlet of the fuel cell for surplus oxidizing agent as required by instant Claim 5. The motivation for doing so would have been to collect water within the exhaust surplus gases.
	Regarding Claim 6, HYUNDAI’273 and MARTIN are relied upon as above with respect to the fuel cell arrangement according to claim 5. Modifying HYUNDAI’273 in view of MARTIN as asserted above results in the claimed invention comprising: a water separator which is configured to separate water off from the surplus fuel, or surplus oxidizing agent which flows in via the second inlet of the heat exchanger.
	HYUNDAI’273 is silent with respect to the fuel cell arrangement comprising a water tank which is designed to collect water separated off by the water separator.  
	MARTIN discloses a water tank designed to collect water separated off by the water separator (para. 27 “Water from the water source 50 is through a filter 52 passed 
	It would have been obvious to one of ordinary skill in the art, before the time of filing, to have modified HYUNDAI’273 to further comprise a water tank designed to collect water separated off by the water separator. The motivation for doing so would be to store the water for later use as taught by MARTIN.
	Regarding Claim 8, HYUNDAI’273 and MARTIN are relied upon as above with respect to Claims 1-7. HYUNDAI’273 is silent with respect to a regenerative fuel cell system comprising: a fuel cell arrangement according to claim 1; a water-collecting arrangement which is configured to collect water accumulating during a production of energy in the fuel cell of the fuel cell arrangement; and an electrolyzer which is configured to carry out, by means of electric current, electrolysis of the water collected by way of the water-collecting arrangement, wherein hydrogen and oxygen produced by the electrolysis is supplied to the fuel cell arrangement.  
	However, HYUNDAI’273 modified in view of MARTIN as asserted above renders obvious the claimed fuel cell arrangement according to claim 1; a water-collecting arrangement which is configured to collect water accumulating during a production of energy in the fuel cell of the fuel cell arrangement (including the water separation and water tank of claims 5 and 6 supra).
	Additionally, MARTIN teaches a regenerative fuel cell system comprising a fuel cell arrangement (abstract, Fig. 1, hydrogen-powered energy source 18 may comprise a fuel cell), water collecting arrangement which is configured to collect water accumulating during a production of energy in the fuel cell of the fuel cell arrangement 
	Before the filing date of the instant Application, it would have been obvious to one of ordinary skill  in the art to have modified the fuel cell system of HYUNDAI’273 to comprise a regenerative fuel cell system including a regenerative fuel cell system comprising: a fuel cell arrangement according to claim 1; a water-collecting arrangement which is configured to collect water accumulating during a production of energy in the fuel cell of the fuel cell arrangement; and an electrolyzer which is configured to carry out, by means of electric current, electrolysis of the water collected by way of the water-collecting arrangement, wherein hydrogen and oxygen produced by the electrolysis is supplied to the fuel cell arrangement. The motivation for doing so would have been to regenerate reactants for the fuel cell from the water reaction product of the fuel cell using electrolysis, water collection, and electrolysis product collection and storage, as taught by MARTIN.
	Regarding Claim 10, HYUNDAI’273 modified in view of MARTIN is relied upon as above with respect to Claim 8. HYUNDAI’273 does not disclose a vehicle having at least one regenerative fuel cell system according to claim 8.  However, MARTIN 
	Before the time of filing it would have been obvious to one of ordinary skill in the art to have utilized the fuel cell arrangement of HYUNDAI’273 modified in view of MARTIN to comprise a regenerative fuel cell system as in Claim 8 above, in a fuel cell vehicle as taught by MARTIN. The motivation for doing so would have been to utilize recovered water and recovered excess electrical energy to produce additional hydrogen fuel to extend the operating range of the fuel cell vehicle as taught by MARTIN. This would have resulted in the claimed invention including a vehicle having at least one regenerative fuel cell system according to claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704.  The examiner can normally be reached on Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/           Primary Examiner, Art Unit 1729